UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4057


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRIAN DAVID HILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00435-WO-1)


Submitted:   March 30, 2015                 Decided:   April 7, 2015


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant. Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brian David Hill appeals the district court’s order denying

his motion for an extension of time to appeal his conviction and

sentence.     Upon review, we conclude that the district court did

not abuse its discretion in denying Hill’s motion.                           Accordingly,

we affirm this portion of the appeal for the reasons stated by

the district court.         United States v. Hill, No. 1:13-cr-00435-

WO-1 (M.D.N.C. Jan. 16, 2015).

     To    the    extent    Hill   also        seeks       to    appeal     the    criminal

judgment    entered    against      him,       the     Government          has    moved    to

dismiss that portion of the appeal as untimely.                              In criminal

cases, the defendant must file the notice of appeal within 14

days after the entry of judgment or the order being appealed.

Fed. R. App. P. 4(b)(1)(A).          Upon a showing of excusable neglect

or good cause, the district court may grant an extension of no

more than 30 additional days to file a notice of appeal.                                  Fed.

R. App. P. 4(b)(4), 26(b).

     The    district       court    entered          the        criminal    judgment       on

November 12, 2014.         Hill filed a notice of appeal on January 29,

2015, well beyond the expiration of the appeal and excusable

neglect periods.       We therefore grant the Government’s motion to

dismiss    this   portion    of    the   appeal        as       untimely    because       Hill




                                           2
failed to file a timely notice of appeal or obtain an extension

of the appeal period. *

     We deny Hill’s motions to strike and to proceed pro se and

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




     *
       Even if we construe the January 12, 2015 motion for an
extension of time as a notice of appeal from the criminal
judgment, the appeal still is untimely as to the criminal
judgment.



                                      3